ANSTEAD, Judge,
specially concurring:
I concur in the majority’s affirmance, although the point raised by the appellant merits comment. The trial court, erroneously in my view, sustained an objection to a leading question posed to a witness, concerning a statement that the witness had allegedly made as to efforts by the witness to falsely connect the appellant with a weapon similar to the one involved in the offense for which appellant was convicted. However, upon review of the entire record, including the disclosure of substantial bias by this witness against the appellant I am convinced that the trial court’s error was harmless.